White, J.
Appellant was indicted, tried, and convicted of “ theft from a house,” of property of the value of $5, and his punishment affixed at two years’ imprisonment in the state penitentiary. Since the appeal in this court was taken, Article 764 of the Penal Code (Pasc. Dig., Art. 2490) was repealed by acts of fifteenth legislature (233), and there is no longer any such specific offense known to our law as theft from a house.
The indictment, however, is good as an indictment for simple theft, and the case will be reversed and remanded in order that the defendant may be tried for this latter offense.

Reversed and remanded.